DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 9 August 2022 has been entered. Claim(s) 4-5, 9-11, 13, 15, 21-25, 47 and 49-51 is/are pending in this application and examined herein. Claim(s) 4 is/are amended. Claim(s) 50-51 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "wherein the temperatures in the zones avoid a temperature range of about 350 °C – 850 °C ". The limitation is indefinite as it is unclear to which temperature zones a range of about 350 °C – 850 °C is prohibited, as parent claim 4 recites a first temperature zone and a second temperature zone, and as the parent claim uses the term “comprising” also includes embodiments that contain further temperature zones, making unclear which of the first, second, or additional temperature zones would be required to avoid the recited temperatures. Correction is required.
Claim 47 recites the limitation " wherein the temperatures in the zones avoid a temperature range of about 350 °C – 850 °C". The limitation is indefinite as it is unclear how a temperature of about 350 °C is to be avoided if parent claim 4 requires that the first temperature zone operate at about 350 °C. The limitation is further indefinite as it is unclear how a temperature of 850 °C should be excluded by claim 47, when parent claim 4 recites a temperature in the second zone of “at least 850 °C” reciting 850 °C as a permissible temperature. Correction is required.
The term “micro-recycling” in claim 51 is a relative term which renders the claim indefinite. While the instant specification does describe features that may be included in a “micro-recycling furnace”, the term “micro-recycling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, making unclear what feature(s) differentiate a micro-recycling furnace from a non-micro-recycling furnace. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 10-11, 13, 15, 21, 25, 47, 49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima et al. (US 6332909 B1), hereinafter Teshima in view of Wicks et al. (US 5843287 A), hereinafter Wicks.
Regarding claim 4, Teshima teaches a processing apparatus, processing system, and processing method (Title), for processing an object having a resin and a metal as constituent members (Col. 4 lines 6-9), such as a circuit board containing a resin and a first and second metal (a method of processing electronic waste comprising plastic constituents, metal constituents; Col. 17 lines 45-50). Teshima further teaches that waste is fed to a first gas tight zone at a temperature of 323-1073 K (50-800 °C) to pyrolyze resin (Col. 8 lines 36-41, Col. 11 lines 9-11, 43-45), and then is fed to a second gas tight zone at a temperature of 713-2273 K (440-2000 °C) to vaporize a first metal (heating the electronic waste from the first temperature zone in a second temperature zone to a second temperature of at least 850 °C; Col. 8 lines 36-44, Col. 11 lines 55-58). The Examiner notes that as Teshima teaches the vaporization of the first metal, the first metal must first melt prior to vaporizing, reading on where the heating is such that at least some of the metal constituents in the electronic waste are at least partially thermally transformed by melting. Teshima further teaches that the gas tight zones may be heated by gas (wherein heating the electronic waste in the first temperature zone and the second temperature zone occurs in a gas furnace; Col. 4 line 45).
Teshima teaches a first gas tight zone at a temperature of 50-800 °C. This overlaps the claimed range of up to about 350 °C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I)
Teshima does not teach the presence of ceramics or wherein the electronic waste from the first temperature zone is heated in the second temperature zone at a rate of about 50 °C/min or greater.
Wicks teaches a method for recovering metals from waste (Title), such as from metals-containing wastes such as circuit boards by heating to a first temperature from 300°-800° C to combust organic materials in the waste, then heated further to a second temperature in the range of approximately 1,000°-1,550° C (Abstract). Wicks further teaches the composition of circuit boards depends on the end se, the manufacturer, and the date of manufacture, and the substrate of a circuit board can be composed of any of a variety of polymeric or ceramic materials, or a combination of materials (electronic waste comprising ceramic constituents; Col. 6 lines 16-27). Wicks further teaches the rate of temperature rise is preferably at least approximately 100° C. per minute, and that rapid heating is desirable to ensure an efficient process (wherein the electronic waste from the first temperature zone is heated in the second temperature zone at a rate of about 50 °C/min or greater; Col. 4 lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the circuit boards treated by Teshima would also be expected to contain ceramic components as taught by Wicks. It would have been further obvious to heat the circuit boards from the first gas tight zone of Teshima at a rate of 100 °C/min or greater in the second gas tight zone in order to ensure an efficient process as taught by Wicks, where one of ordinary skill would recognize that raising the temperature of the material quickly would reduce the time needed to perform the process by achieving the operating temperature of the second gas tight zone more quickly, increasing production throughput. Doing so would have been further obvious as Teshima teaches the production of undesirable dioxins is prevented by using temperatures of lower than 150 °C or greater than 800 °C when gaseous effluents from the pyrolysis are present, and that time between these temperature regions should be minimized (Col. 28 lines 21-40), thus heating at a rate of 100 °C/min or greater in the second gas tight zone would minimize the amount of dioxins formed from gaseous effluents remaining in the process.
Regarding claim 5, Teshima teaches that nearly all, but not all, of the resin is decomposed in the first gas tight zone (Col. 6 lines 38-41) and it is not necessary for the resin in the object to be completely pyrolyzed, but can be decomposed in the first gas tight zone to the degree which does not adversely affect the separation and recovery of lead (Col. 14 lines 10-14). The Examiner notes that as not all of the resin is decomposed in the first gas tight zone, and the second gas tight zone operates at temperatures of 713-2273 K (Col. 11 lines 55-58), and Teshima teaches carbonization and vaporization of resin into gases at temperatures of greater than 673 K (Col. 24 lines 43-52), the remaining resin would continue to carbonize and decompose into gases at any temperature of the second gas zone, reading on wherein at least some of the plastic constituents in the electronic waste are at least partially thermally transformed into gases and solid carbon in the second temperature zone.
Regarding claim 10, Teshima teaches that a plurality of second gas tight zones can be provided, such as a third gas tight zone with its own temperature and pressure adjusting means to recover a second metal (Col. 8 lines 35-36, 45-48). Teshima teaches the second gas tight zone selectively vaporizes the first metal (Col. 8 lines 41-44), and as the second metal is recovered by the third gas tight zone in a subsequent step where the temperature and pressure are adjusted in the third temperature zone to vaporize the second metal (Col. 8, lines 46-47). Teshima further teaches that Pb may be the first metal (Col. 16 lines 48-50) and that by heating to about 900 K at 10-3 torr, Pb can be recovered (Col. 42 lines 2-8), and that further heating to about 1773 K can vaporize and recover Au, Pt, Pd, Ta, Ni, Cr, Cu, Al, Co, W, Mo and the like (further comprising… than the preceding temperature zone; Col. 42 lines 16-23).
Regarding claim 11, Teshima teaches that a first metal is selectively vaporized in the second gas tight zone and a second recovering means recovers the vaporized second metal (collecting at least some… metal constituents at the second temperature zone; Col. 8 lines 41-44, 51-54). Teshima further teaches that mercury evaporates in the first gas tight zone (collecting at least some… metal constituents at the first temperature zone; Col. 4 lines 27-30).
Regarding claim 13, Teshima teaches that the atmosphere in the first gas tight zone may be non-oxidizing in order to maintain thermal conductivity while not substantially oxidizing the object that is treated (Col. 6 lines 14-21), such as by using nitrogen gas as a carrier gas (Col. 23 lines 59-67, claims 1 and 21). Teshima further teaches the oxygen concentration decreases to be non-oxidizing atmosphere in the second gas tight zone so the vaporized metal can be maintained in metallic state (Col. 6 lines 55-58). The Examiner notes the term “inert conditions” is interpreted under its broadest reasonable interpretation lacking any specific definition in the specification, thus the use of non-oxidizing atmospheres in the first and second gas zones reads upon wherein the method is conducted under inert conditions.
Regarding claim 15, Teshima does not teach wherein the waste is analysed to determine its constituents prior to heating.
Wicks teaches in Example 3 that several commercially-available transistors were analyzed by scanning electron microscopy and energy dispersive spectroscopy (SEM/EDS) to determine the metal content (Col. 8 lines 60-64), and that optimum temperatures and appropriate choice of heating container or apparatus, may vary depending on the composition of the wastes (Col. 4 lines 28-33, Col. 5 lines 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SEM and/or EDS as taught by Wicks to determine the metal content of the circuit board treated by Teshima, with the predictable benefit of determining what metals are present and in such quantities in the circuit boards that they may be economically recovered, and to therefore determine what temperatures/pressures should be used to extract each desired metal.
Regarding claim 21, Teshima teaches that for instance, at least one element among Zn, Cd, Hg, Ga, In, Tl, Sn, Pb, Sb, Bi, Ag or In can be separated or recovered as a first metal from the object (Col. 16 lines 48-50). For the case “at least one” is more than one, a combination of elements is recovered as the first metal, where one of ordinary skill would recognize the multi-element metal to be an alloy, reading on wherein at least some of the metal constituents are transformed into metal alloys. 
Regarding claim 25, Teshima teaches a second recovering means for recovering metal vaporized in the second temperature zone, which condenses metal to a temperature below its melting point to recover it (wherein at least some of the metal constituents are recovered as molten metals; Col. 7 lines 8-14).
Regarding claim 47, Teshima teaches a temperature of the first gas tight zone to be 323-1073 K (50-800 °C) (Col. 11 lines 43-45) and a temperature of the second gas tight zone to be 713-2273 K (440-2000 °C) (Col. 11 lines 55-58), but may be more specifically 523-773K (250-500 °C) during pyrolysis of the resin and 1673 K (1400 °C) when vaporizing lead as the second metal (Col. 18 lines 53-67).
Teshima teaches operating at temperature ranges of 250-500 °C and 1400 °C, reading on wherein the temperatures in the zones avoid a temperature range of about 350 °C- 850 °C. The Examiner notes that MPEP 2144.05 (I) states that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, therefore the portion of the overlapping temperature ranges of Teshima of 250-350 °C and 1400 °C (which avoids the temperatures from 350-850 °C) would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The Examiner notes that such a rejection does not suggest that every temperature recited by Teshima for the first temperature avoids the claimed range from 350-850 °C, but only those temperatures in the “overlapping” region from 250-350 and at 1400 °C, as a numerical range presented in the prior art indicates the ability to use any value in the presented range, and not necessarily every value simultaneously for the outlined purpose of use of the numerical range.
Regarding claim 49, Teshima teaches that decomposition gases generated from the pyrolysis of the resin include dioxins (Col. 26 lines 24-25, 39), and dioxins produced during the pyrolysis are converted into gases including hydrogen and carbon monoxide at temperatures above 800 °C (1073 K) (Col. 31 lines 21-38). Teshima teaches the second gas tight zone operates at temperatures of 713-2273 K (Col. 11 lines 55-58), thus for temperatures of 1073-2273 K of the second gas tight zone, hydrogen and carbon monoxide gas would be produced from the resin, reading on wherein the gases include carbon monoxide and hydrogen.
Regarding claim 51, Teshima does not teach the gas heated gas tight zones (analogous to a gas furnace) is a micro-recycling furnace. The Examiner notes that while possible attributes of a micro-recycling furnace are described in the instant specification (ex. pg. 7 “Detailed Description”), the term “micro-recycling” is not defined by the instant specification, nor does the term have an established meaning in the art. Therefore, the term “micro-recycling” is interpreted under its broadest reasonable interpretation lacking any specific definition from applicant, and as Teshima teaches that the processing apparatus of the present invention, which includes gas heated gas tight zones analogous to a gas furnace, is constructed in a module structure, and can correspond to a wide range of scale including a small scale (Col. 73 lines 42-45), Teshima reads upon wherein the gas furnace is a micro-recycling furnace.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima in view of Wicks as applied to claim 4 above, further in view of Yokoyama et al. (US 5735933 A), hereinafter Yokoyama, Nakazawa (WO 2007077594 A1, machine translation) and evidentiary references Pubchem Compound Summary for Indium, hereinafter Indium Summary and Visual Elements Periodic Table Tin.
Regarding claim 9, modified Teshima teaches that moisture should be removed prior to metal vaporization in the second gas tight zone (Col. 15 lines 13-16), and that almost all, but not all, of the moisture is removed during pyrolysis (Col. 39 lines 25-31), but does not teach a pre-heating at a pre-treatment temperature zone. 
Nakazawa teaches tin and indium are used to connect the printed circuit boards to electronic components and are present in electronic devices ([0005], machine translation paragraph numbering).
Yokoyama teaches the introduction of a metallic waste into a sealed heating furnace, pre-heating the material while subjecting the inside of the furnace to suction evacuation, and further heating (Col. 6, lines 22-34). The preheating raises the temperature of the material to 250 °C (pre- heated … lower than the first temperature, Col. 14, lines 61-65). Yokoyama further teaches most of the moisture to be removed from the waste material during the pre-heating (Yokoyama, Col. 10, lines 35- 45). 
Indium Summary teaches the melting point of indium to be 156.6 °C (pg. 6). Visual Elements Periodic Table Tin teaches the melting point of tin to be 231.93 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the circuit board treated by Teshima would contain tin and indium as taught by Nakazawa, and to have modified Teshima to add the preheating step of Yokoyama, in order to remove moisture from the circuit boards before pyrolyzing, reducing the total amount of moisture contained in the residue left from pyrolyzing and further minimizing adverse effects from the presence of moisture during the vaporization of metals in the second gas tight zone. Doing so would also melt and separate metals such as tin and indium prior to pyrolyzing with the predictable benefit of removing tin and indium at lower temperatures, requiring less energy to separate, while also recovering indium and tin in a separate alloy where they may be separated for recovery of the individual elements. The Examiner notes that while Yokoyama is silent to the melting of metals during the pre-heating, tin is disclosed by Visual Periodic Table Tin to have a melting point of 232 °C, and indium is disclosed by Indium Summary as having a melting point of 156.6 °C, so both metals melt under such conditions, and as they are melted simultaneously, form an alloy.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima in view of Wicks as applied to claim 21 above, further in view of Xu (US 20130174694 A1) and Vapor Pressure of the Chemical Elements.
Regarding claim 22, modified Teshima teaches heating in the second gas tight zone to temperatures of 713-2273 K (Col. 11 lines 55-58), and after recovering lead at 523-773 K at 10-3 torr (Col. 19 lines 10-15), by heating to about 1773 K metals such as Cu and Au can be vaporized/recovered (Col. 19 lines 15-23), but is silent to wherein the resulting metal alloy is a copper-based metal alloy.
Xu teaches a method for recycling noble metal from electronic waste material and apparatus thereof (Title) where in Example 1 waste computer circuit boards are recycled [0066], and the most abundant metal in the waste circuit boards is copper at 130 kg/ton, while 0.45 kg/ton of gold is present [0066].
Vapor Pressure of the Chemical Elements provides a temperature/vapor pressure diagram showing the behavior of multiple elements (pg. 2, reproduced as Fig. 1 below), where the vapor pressure of Cu and Au are 0.3 and 0.1 mmHg respectively at 1773 K, well below their boiling points if under atmospheric pressure.


    PNG
    media_image1.png
    1054
    1433
    media_image1.png
    Greyscale

Fig. 1: Temperature/Vapor Pressure Diagram with 10-3 mmHg and Pvapor of Cu, Au at 1173 K highlighted
	
As a result, one of ordinary skill would recognize the gas tight zone is maintained at 10-3 torr (≈10-3 mmHg) as Teshima teaches vaporizing of Cu and Au occurs at a temperature of 1773 K, in which case the as the vapor pressure of Cu and Au are well above the 0.01 mmHg pressure, both substances would boil, vaporizing and being recovered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heating in Teshima to a temperature of 1773 K that vaporizes Cu and Au is conducted at the same sub-atmospheric pressure of 10-3 torr as the lead vaporization step as Cu and Au would not meaningfully vaporize at atmospheric pressure and Teshima does not discuss any modification of the pressure from 10-3 torr following the lead vaporization step. It would have been further obvious that the circuit board treated by Teshima would contain significantly more copper than gold as taught by Xu, and as Cu and Au are both vaporized and recovered under the 1773 K, 10-3 torr condition, a molten alloy of predominantly copper would be recovered, reading on wherein the resulting metal alloy is a copper-based metal alloy.
Regarding claim 23, Teshima teaches recovering lead at 523-773 K at 10-3 torr (Col. 19 lines 10-15) and that a plurality of second gas tight zones may be used to extract a series of metals (Col. 8 lines 35-36, 45-48), and that W may be recovered at a further temperature (Col. 19 lines 15-23).
Vapor Pressure of the Chemical Elements provides a temperature-vapor pressure diagram of showing the behavior of multiple elements including W (pg. 3, Fig. 2 reproduced below), where W is shown at no point to even possess a vapor pressure at 1173 K, and would not be recovered at the 1173 K, 10-3 torr example, instead requiring heating to a greater temperature to boil and vaporize to be 
    PNG
    media_image2.png
    970
    1307
    media_image2.png
    Greyscale
recovered. 

Fig. 2: Temperature/Vapor Pressure Diagram with T=1173 K and Pvapor of W at 10-3 mmHg highlighted

It would have been obvious to one of ordinary skill that to recover W as taught by Teshima, by heating the residue to a higher temperature in excess of 3000 K in order to vaporize W at 10-3 torr, reading on heating the electronic waste to a third temperature in a third temperature zone. Doing so would have been further obvious as in order to recover lead, copper, and gold the atmosphere in the apparatus is already kept at 10-3 torr, and would therefore require no further pressure adjustment in order to recover W, simplifying the process, predictably reducing variability in product quality and reducing risk of operating error, and Teshima teaches that additional heated gas tight zones may be used to recover further metals, in this case recovering tungsten metal. 
Wicks teaches the presence of glass formers in circuit boards which cause melting and vitrifying of metal (Col. 2 lines 20-35, Col. 6 lines 57-67). Wicks further teaches copper to be recovered in a phase with gold and silver at the melting point of copper, 1083 °C (Col. 6 line 59), but also that that as electronic wastes are heated to a temperature T2 of 1,100-1,500 °C metals with melting points lower than T2 melt, separating from the wastes and being contained in well-defined metallic nodules or spheres in a glassy substrate (Col. 6 lines 28-40). Wicks further teaches in Example 4 the presence of Cu in the metal spheres/nodules (Col. 9 lines 33-37), indicating that some copper is trapped by the glass formers present in the circuit board.
It would have been obvious to one of ordinary skill that as taught by Teshima, glass formers would trap some of the copper contained in the circuit boards as taught by Wicks. The Examiner notes that as copper is trapped by the glass formers and does not melt out of the glassy substrate, one of ordinary skill would recognize that the copper is entirely encased within the glass substrate and insulated from the atmosphere of the gas tight chamber, and therefore the melting point of copper within the glass substrate would not be affected by the sub-atmospheric pressure in the gas tight chamber, still melting at 1083 °C (1356 K). As the circuit boards are heated from 1173 K to recover Cu and Au to a temperature in excess of 3000 K, Cu trapped in the glass formers would melt as the temperature of the circuit board surpasses 1356 K, reading on heating the electronic waste to a third temperature in a third temperature zone such that remaining copper in the electronic waste is melted.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima in view of Wicks as applied to claim 5 above, further in view of evidentiary reference D’Agostino et al. (Assessing the effect of reducing agents on the selective catalytic reduction of NOx over Ag/Al2O3 catalysts), hereinafter D’Agostino.
Regarding claim 24, Teshima teaches that Cu is recovered in the reduced form from the second gas tight zone (Col 60 lines 25-28). Teshima further teaches gaseous C1-C16 hydrocarbons are produced from the continued pyrolysis of resins (Col. 13 lines 54-56) and that decomposition of resins occurs in the second temperature zone as discussed regarding claim 5 above, but is silent to wherein the gases assist in the reduction of any copper oxides present in the second temperature zone. 
D’Agostino teaches hydrocarbons to be common reducing agents (pg. 1661, Introduction, paragraph 2).
It would have been obvious to one of ordinary skill that any copper oxides present in the second gas tight zone of Teshima are reduced by the hydrocarbons in the atmosphere as hydrocarbons are common reducing agents as taught by D’Agostino. The reduction of any copper oxides present would have been further obvious as Teshima teaches Cu is recovered in the reduced metallic form.
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima in view of Wicks as applied to claim 4 above, further in view of Natural Gas: Background and Natural Gas Pros and Cons.
Regarding claim 50, Teshima teaches that the gas tight zones (analogous to a gas furnace) may be heated by gas (Col. 4 line 45), and that gas generated by decomposition of the vaporized resin can be burned to be used as a heating means (Col. 4 lines 54-57), and gases generated by decomposition after being reformed to decompose any dioxins (Col. 25 line 64-Col. 26 line 9) a gas comprising methane and other low molecular weight hydrocarbons is left (Col. 30 lines 62-65), but is silent to wherein the gas furnace is heated by natural gas.
Natural Gas: Background teaches natural gas to comprise primarily methane, but also 0-20% other low molecular weight hydrocarbons like ethane, propane, and butane (Table).
Natural Gas Pros and Cons teaches that natural gas produces less pollution than other hydrocarbons and is abundant (pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the gas tight zones of Teshima using natural gas as Teshima teaches that the gas tight zones may be heated using a gas and natural gas as taught by Natural Gas Pros and Cons is a comparatively clean burning and abundant source of energy. Doing so would have been further obvious as Teshima teaches gas generated by decomposition of resins comprising methane and other low molecular weight hydrocarbons may be used to heat the gas tight zones, and natural gas comprises primarily methane and other low molecular weight hydrocarbons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5, 9-11, 13, 15, 21-25, 47, and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Wicks (US 5843287 A) does not teach claim 4 as currently amended, not teaching wherein heating the electronic waste in the first temperature zone and second temperature zone occurs in a gas furnace, the Examiner agrees. Therefore, the rejection of claim(s) 4, 10-11, 13, 15, 21, 25 and 47 as anticipated by Wicks, dependent claim(s) 22-23 as obvious over Wicks in view of Xu (US 20130174694 A), dependent claim(s) 5, 24, and 49 as obvious over Wicks in view of Teshima, and dependent claim(s) 9 as obvious over Wicks in view of Yokoyama (US 5735933 A), Nakazawa (WO 2007077594 A1), and evidentiary reference Indium Summary are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant's arguments are now moot with regard to Wicks as applied in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733